Exhibit 10.5

 

SECOND AMENDED AND RESTATED ESCROW AGREEMENT

 

SECOND AMENDED AND RESTATED ESCROW AGREEMENT, dated as of March 11, 2015
(“Agreement”), by and among Chart Acquisition Group, LLC (the “Representative”),
Joseph Wright (“Wright”), and Cowen Investments LLLC (“Cowen Investments,”
together with Wright and the Representative, the “Warrant Purchasers”),
Continental Stock Transfer & Trust Company, a New York corporation (“Escrow
Agent”) and Deutsche Bank Securities, Inc. (“DB”) and Cowen and Company, LLC
(“Cowen”), with DB and Cowen acting as representatives of the several
Underwriters (as defined below).

 

WHEREAS, the Warrant Purchasers agreed to establish an escrow account (the
“Escrow Account”) to deposit certain funds with the Escrow Agent for the benefit
of the holders of warrants (the “Beneficiaries”) issued by Chart Acquisition
Corporation (the “Company”) in its initial public offering (the “IPO”) being
underwritten by the underwriters in connection thereof, including DB and Cowen
(the “Underwriters”), in an amount of TWO MILLION TWO HUNDRED FIFTY THOUSAND and
00/100 ($2,250,000.00) U.S. Dollars (the “Escrow Asset”), which amount shall be
distributed, from time to time in accordance with the procedures set forth
below;

 

WHEREAS, the Warrant Purchasers have collectively committed to offer to purchase
up to 3,750,000 (subject to reduction as described herein) of the Company’s
issued and outstanding warrants offered in the IPO (the “Warrants”) at a
purchase price of $0.60 per Warrant in a proposed tender offer in connection
with a business combination as described in the Registration Statement. The
Beneficiaries that have tendered Warrants purchased by the Warrant Purchasers in
such tender offer are hereinafter referred to as the “Tendering
Beneficiaries.”);

 

WHEREAS, the parties hereto entered into the Escrow Agreement on December 19,
2012 (the “Original Agreement”) in connection with the IPO, as described in the
Company’s Registration Statement on Form S-1, File No. 333-177280 (“Registration
Statement”), to govern the distribution of the Escrow Asset;

 

WHEREAS, the requisite number of stockholders of the Company have approved an
amendment (the “Extension Amendment”) to the Company’s second amended and
restated certificate of incorporation to, among other things, extend the date
before which the Company must complete a business combination from March 13,
2015 (the “Original Termination Date”) to June 13, 2015 (the “Extended
Termination Date”);

 

WHEREAS, on September 12, 2014, the Warrant Purchasers purchased an aggregate of
7,700 of the Warrants at a purchase price of $0.30 per Warrant in a tender offer
(the “Initial Warrant Extension Tender Offer”);

 

WHEREAS, following the Initial Warrant Extension Tender Offer TWO MILLION TWO
HUNDRED FORTY SEVEN THOUSAND SIX HUNDRED NINETY and 00/100 ($2,247,690) U.S.
Dollars remain in the Escrow Account;

 

WHEREAS, the parties hereto entered into the Amended and Restated Escrow
Agreement on September 12, 2014 (the “Current Agreement”) to amend and to
restate the Original Agreement in its entirety;

 

WHEREAS, the Warrant Purchasers have collectively committed to offer to purchase
up to 7,492,300 of the Company’s Warrants at a purchase price of $0.30 per
Warrant in a proposed tender offer to close on or about the Original Termination
Date (the “Second Warrant Extension Tender Offer”) in connection with the
Extension Amendment. The Beneficiaries that have tendered Warrants purchased by
the Warrant Purchasers in such Second Warrant Extension Tender Offer are
hereinafter referred to as the “Extension Tendering Beneficiaries”; and

 

WHEREAS, the parties hereto desire to amend and restate the Current Agreement
to, among other things, provide that the Company’s failure to complete a
business combination by the Extended Termination Date (rather than the Original
Termination Date) will, in the circumstances set forth herein, constitute a
Termination Event hereunder and to permit the Warrant Purchasers to use the
Escrow Asset to fund the Second Warrant Extension Tender Offer.

 





 

 

IT IS AGREED:

 

1.      Appointment of Escrow Agent and Representative.

 

1.1.          The Warrant Purchasers hereby appoint the Escrow Agent to act in
accordance with and subject to the terms of this Agreement and the Escrow Agent
hereby accepts such appointment and agrees to act in accordance with and subject
to such terms.

 

1.2.          The Warrant Purchasers hereby appoint the Representative as their
representative to act on behalf of the Warrant Purchasers as their duly
authorized agent with respect to all matters governed by this Agreement and the
Representative hereby accepts such appointment and agrees to act in accordance
with and subject to the terms hereof.

 

2.      Deposit of Escrow Asset. 24 hours prior to the effective date of the
Registration Statement (the “Effective Date”), the Warrant Purchasers shall
deliver to the Escrow Agent the Escrow Asset in the amounts set forth in
Schedule 1 hereto. The funds shall be delivered by wire transfer to a segregated
non-interest bearing bank account established by the Escrow Agent at JP Morgan
Chase Bank, NA maintained by the Escrow Agent, which thereafter shall be
disbursed only in accordance with the terms and conditions of this Agreement and
at a brokerage institution selected by the trustee that is reasonably
satisfactory to the Company;

 

The Escrow Asset will be invested by the Escrow Agent only when and as directed
in writing by Representative in a form substantially similar to Exhibit D
attached hereto. in United States treasuries with a maturity of 180 days or less
or in money market funds that invest solely in United States treasury
securities.

 

3.      Disbursement and Reduction of the Escrow Asset.

 

3.1.          The Escrow Agent shall hold the Escrow Asset during the period
(the “Escrow Period” commencing on the date hereof and ending upon the earlier
of (each a “Termination Event”) (i) the Company’s consummation of an initial
business combination as described in the Registration Statement (“Business
Combination”) or (ii) the Company’s failure to consummate a Business Combination
within 30 months from the date of the final prospectus. Upon completion of the
Escrow Period, the Escrow Agent shall promptly commence the distribution of the
Escrow Asset (excluding any interest or dividends earned thereon) to the
Beneficiaries upon receipt of, and only in accordance with, the terms of a joint
letter (the “Direction Letter”) in accordance with Sections 3.3 or 3.4, as
applicable, hereof. Notwithstanding the foregoing, during the Escrow Period, the
Escrow Agent may distribute a certain portion of the Escrow Asset pursuant to
Sections 3.2 or 3.5 herein.

 

3.2.          During the Escrow Period, upon written request from the
Representative, which may be given from time to time pursuant to a letter (the
“Earnings Reduction Letter”) in a form substantially similar to that attached
hereto as Exhibit A, the Escrow Agent shall reduce the amount of the Escrow
Asset and distribute to the Warrant Purchasers by wire transfer the income
collected on the Escrow Asset.

 

3.3.          If the Termination Event is the Company’s consummation of a
Business Combination, Escrow Agent shall distribute the Escrow Asset pro-rata to
the Tendering Beneficiaries upon Escrow Agent’s receipt of a Direction Letter in
a form substantially similar to that attached hereto as Exhibit B, stating that
that the Company has consummated its initial business combination, as set forth
in the Registration Statement and a concurrent tender offer has also been
consummated for up to 3,750,000 (provided, that such number shall be reduced at
a ratio of one for every two Warrants (rounded to the nearest number) properly
tendered and not withdrawn in the Initial Warrant Extension Tender Offer or the
Second Warrant Extension Tender Offer) of the Company’s Warrants issued (but not
private warrants), such that each Tendering Beneficiary will receive an amount
equal to $0.60 per Warrant for each Warrant validly tendered and not properly
withdrawn on a pro rata basis as applicable. The Escrow Agent will distribute
all validly tendered and acquired Warrants to the Warrant Purchasers on a pro
rata basis.

 

3.4.          If the Termination Event is the Company’s failure to consummate a
Business Combination, Escrow Agent shall distribute the Escrow Asset pro-rata to
the Beneficiaries upon Escrow Agent’s receipt of a Direction Letter in a form
substantially similar to that attached hereto as Exhibit C-1, stating that the
Company did not consummate a proposed business combination within 30 months from
the date of the final prospectus, and the Warrant Purchasers must distribute the
Escrow Asset such that each Beneficiary receives a pro rata amount of the Escrow
Asset per Warrant for each Warrant then held by such Beneficiary.

 



2

 

 

3.5.          If the Company has not consummated a Business Combination within
27 months from the date of the final prospectus, the Escrow Agent shall
distribute a portion of the Escrow Asset to the Extension Tendering
Beneficiaries upon Escrow Agent’s receipt of a Direction Letter in a form
substantially similar to that attached hereto as Exhibit C-2, stating that the
Second Warrant Extension Tender Offer has been consummated and authorizing
distribution of a portion of the Escrow Asset to the Extension Tendering
Beneficiaries based on the number of Warrants tendered by each Extension
Tendering Beneficiary and not properly withdrawn, such that each Extension
Tendering Beneficiary is entitled to receive an amount equal to $0.30 per
Warrant for each Warrant validly tendered and not properly withdrawn. The Escrow
Agent will distribute all validly tendered and acquired Warrants to the Warrant
Purchasers on a pro rata basis.

 

4.      Concerning the Escrow Agent.

 

4.1.          Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

4.2.          Indemnification. The parties hereto agree to jointly and severally
indemnify and hold the Escrow Agent harmless from and against any expenses,
including counsel fees and disbursements, or loss suffered by the Escrow Agent
in connection with any action, suit or other proceeding involving any claim
which in any way, directly or indirectly, arises out of or relates to this
Agreement, the services of the Escrow Agent hereunder, or the Escrow Asset held
by it hereunder, other than expenses or losses arising from the gross negligence
or willful misconduct of the Escrow Agent. Promptly after the receipt by the
Escrow Agent of notice of any demand or claim or the commencement of any action,
suit or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Asset or
it may deposit the Escrow Asset with the clerk of any appropriate court or it
may retain the Escrow Asset pending receipt of a final, non appealable order of
a court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Asset are to be disbursed and delivered. The
provisions of this Section 4.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 4.5 or 4.6 below.

 

4.3.          Compensation. The Escrow Agent shall be entitled to compensation
in accordance with Schedule A attached hereto from the Warrant Purchasers for
all services rendered by it hereunder. The Escrow Agent shall also be entitled
to reimbursement from the Warrant Purchasers for all expenses paid or incurred
by it in the administration of its duties hereunder including, but not limited
to, all counsel, advisors’ and agents’ fees and disbursements and all taxes or
other governmental charges. The parties further agree to promptly pay the Escrow
Agent’s monthly invoices when delivered by regular mail, or by other electronic
means to the following address: Chart Acquisition Group LLC, 555 Fifth Avenue,
19th Floor, New York, New York 10017, Attn: Christopher D. Brady.

 

4.4.          Further Assurances. From time to time on and after the date
hereof, the Warrant Purchasers shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 



3

 

 

4.5.          Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed jointly
by DB and Cowen, the Escrow Asset held hereunder. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Asset with any court it
reasonably deems appropriate.

 

4.6.          Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 4.5.

 

4.7.          Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.      Miscellaneous.

 

5.1.          Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.

 

5.2.          Third Party Beneficiaries. Each of the Warrant Purchasers hereby
acknowledges that the Beneficiaries and Extending Tender Beneficiaries are third
party beneficiaries of this Agreement.

 

5.3.          Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

5.4.          Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

5.5.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

5.6.          Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Warrant Purchasers, to the Representative:

 

Chart Acquisition Group LLC

555 Fifth Avenue, 19th Floor

New York, New York 10017

Attn: Christopher D. Brady

 



4

 

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson, Chairman

 

And if to DB, to:

 

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

 

And if to Cowen, to:

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Attn: Head of Equity Capital Markets

 

A copy of any notice sent hereunder shall be sent to:

 

DLA Piper LLP (US)

1251 Avenue of the Americas, 27th Floor

New York, New York 10020-1104

Attn: Jack Kantrowitz, Esq.

 

and:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attention: Douglas S. Ellenoff

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

[Signature Page Follows]

 



5

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

  WARRANT PURCHASERS:       CHART ACQUISITION GROUP, LLC       (as a Warrant
Purchaser and its capacity as Representative)       By: /s/ Michael LaBarbera  
  Name: Michael LaBarbera     Title: Manager           /s/ Joseph Wright    
Name: Joseph Wright         COWEN INVESTMENTS LLC         By: /s/ Owen Littman  
  Name: Owen Littman     Title: Authorized Signatory       ESCROW AGENT:      
CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By: /s/ Frank A. Di Paolo    
Name: Frank A. Di Paolo     Title: Vice President         DEUTSCHE BANK
SECURITIES INC.         By: /s/ Mahesh Srinivasan     Name: Mahesh Srinivasan  
  Title:         COWEN AND COMPANY, LLC         By: /s/ Andrew Metz     Name:
Andrew Mertz     Title: Managing Director

 

[Signature Page to Second Amended and Restated Escrow Agreement]



 

6

 

 

SCHEDULE A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

SCHEDULE 1

 

WARRANT PURCHASER    PERCENTAGE   AMOUNT            Chart Acquisition Group LLC 
 61.7%  $    [_____]              Joseph R. Wright   3.3%  $ [_____]         
    Cowen Investments LLC   35.0%  $   [_____] 

 

8

 

 

EXHIBIT A

 

[Letterhead of Company] 

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place, 8th Floor

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

Re: Escrow Account No. [          ] - Earnings Reduction Letter

 

Gentlemen:

 

Pursuant to Section 3.2 of the Second Amended and Restated Escrow Agreement by
and among Chart Acquisition Group, LLC (the “Representative”), Joseph Wright,
and Cowen Investments LLC (“Cowen Investments,” and together with Joseph Wright
and the Representative, the “Warrant Purchasers”), Continental Stock Transfer &
Trust Company, a New York corporation (“Escrow Agent”) and Deutsche Bank
Securities, Inc. and Cowen and Company, LLC, dated as of , 2015 (the “Escrow
Agreement”), the Representative hereby requests that you deliver to it $ of the
interest income earned on the Escrow Asset as of the date hereof as follows.

 

[LIST WARRANT PURCHASERS AND AMOUNTS]

 

In accordance with the terms of the Escrow Agreement, you are hereby directed
and authorized to transfer (via wire transfer) such funds promptly upon your
receipt of this letter to the Warrant Purchasers’ operating accounts at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Chart Acquisition Group, LLC       By:     Name:     Title:  

 

cc Deutsche Bank Securities, Inc.

     Cowen and Company, LLC 

 

9

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re: Escrow Account No. [          ] - Direction Letter

 

Gentlemen:

 

Pursuant to Section 3.3 of the Second Amended and Restated Escrow Agreement
between Chart Acquisition Group, LLC (the “Representative”), Joseph Wright, and
Cowen Investments LLC (“Cowen Investments,” and together with Joseph Wright and
the Representative, the “Warrant Purchasers”), Continental Stock Transfer &
Trust Company, a New York corporation (“Escrow Agent”) and Deutsche Bank
Securities, Inc. and Cowen and Company, LLC, dated as of , 2015 (the “Escrow
Agreement”), this is to advise you that the Company has consummated a business
combination with [          ] (the “Target Businesses”) on [          ] (the
“Consummation Date”). Capitalized words used herein and not otherwise defined
shall have the meanings ascribed to them in the Escrow Agreement.

 

Pursuant to Section 3.3 of the Escrow Agreement, you are hereby directed to
distribute the Escrow Asset (less any interest earned thereon) pro-rata to the
Tendering Beneficiaries based on the number of Warrants tendered by each
Tendering Beneficiary and not properly withdrawn because the Company has
consummated its initial business combination, as set forth in the Registration
Statement and a concurrent tender offer has also been consummated for up to
3,746,150 (provided, that such number shall be reduced at a ratio of one for
every two Warrants (rounded to the nearest number) properly tendered and not
withdrawn in the Second Warrant Extension Tender Offer) of the Company’s
Warrants (but not private warrants) issued, such that each Tendering Beneficiary
is entitled to receive an amount equal to $0.60 per Warrant for each Warrant
validly tendered and not properly withdrawn (pro rated as applicable). The
balance of the Escrow Asset, if any, should be returned to the Warrant
Purchasers’ operating accounts at:

 

[WIRE INSTRUCTION INFORMATION]

 

Upon the distribution of all Escrow Asset pursuant to the terms hereof, the
Escrow Agreement shall be terminated.

 

Very truly yours,       Chart Acquisition Group, LLC         By:     Name:    
Title:           Deutsche Bank Securities, Inc.         By:     Name:     Title:
          Cowen and Company, LLC         By:     Name:     Title:    

 

10

 

 

EXHIBIT C-1

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re: Escrow Account No. [          ] - Direction Letter

 

Gentlemen:

 

Reference is made to the Second Amended and Restated Escrow Agreement between
Chart Acquisition Group, LLC (the “Representative”), Joseph Wright, and Cowen
Investments LLC (“Cowen Investments,” and together with Joseph Wright and the
Representative, the “Warrant Purchasers”), Continental Stock Transfer & Trust
Company, a New York corporation (“Escrow Agent”) and Deutsche Bank Securities,
Inc. and Cowen and Company, LLC, dated as of , 2015 (the “Escrow Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Escrow Agreement. Pursuant to Section 3.4 of the Escrow
Agreement, this is to advise you that the Company did not consummate a proposed
business combination within 30 months from the initial closing of effective date
of the Registration Statement, and the Warrant Purchasers must distribute the
Escrow Asset such that each Beneficiary receives a pro rated amount of the
Escrow Asset per Warrant for each Warrant then held by such Beneficiary.

 

In accordance with the terms of the Escrow Agreement, you are hereby directed to
distribute the Escrow Asset on [          ] to the warrantholders. [          ]
has been selected as the “record” date for the purpose of determining the
warrantholders entitled to receive their pro rata share of the Escrow Asset
(less interest earned thereon). You agree to be the paying agent of record and
in your separate capacity as paying agent to distribute said funds directly to
the Company’s warrantholders (other than with respect to the private warrants)
in accordance with the terms of the Escrow Agreement. Upon the distribution of
all of the funds comprising the Escrow Asset, your obligations under the Escrow
Agreement shall be terminated.

 

Very truly yours,       Chart Acquisition Group, LLC          By:     Name:    
Title:    

 

cc: Deutsche Bank Securities, Inc.

       Cowen and Company, LLC

 

11

 

  

EXHIBIT C-2

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re: Escrow Account No. [          ] - Direction Letter

 

Gentlemen:

 

Reference is made to the Second Amended and Restated Escrow Agreement between
Chart Acquisition Group, LLC (the “Representative”), Joseph Wright, and Cowen
Investments LLC (“Cowen Investments,” and together with Joseph Wright and the
Representative, the “Warrant Purchasers”), Continental Stock Transfer & Trust
Company, a New York corporation (“Escrow Agent”) and Deutsche Bank Securities,
Inc. and Cowen and Company, LLC, dated as of , 2015 (the “Escrow Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Escrow Agreement. Pursuant to Section 3.5 of the Escrow
Agreement, this is to advise you that the Second Warrant Extension Tender Offer
has been consummated. In accordance with the terms of the Escrow Agreement, you
are hereby directed to distribute [          ] of the Escrow Asset to the
Extension Tendering Beneficiaries based on the number of Warrants tendered by
each Extension Tendering Beneficiary and not properly withdrawn and, such that
each Extension Tendering Beneficiary is entitled to receive an amount equal to
$0.30 per Warrant for each Warrant validly tendered and not properly withdrawn.
You agree to be the paying agent of record and in your separate capacity as
paying agent to distribute said funds directly to the Company’s warrantholders
who are Extension Tendering Beneficiaries in accordance with the terms of the
Escrow Agreement. If this distribution consists of all of the funds comprising
the Escrow Asset, your obligations under the Escrow Agreement shall be
terminated.

 

Very truly yours,         Chart Acquisition Group, LLC         By:     Name:    
Title:    

cc: Deutsche Bank Securities, Inc.

      Cowen and Company, LLC

 

12

 

 

Exhibit D

 

October 11, 2012

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, New York 10017

 

Attention: Frank A. Di Paolo, Chief Financial Officer

 

Dear Frank,

 

Regarding account _____________ established with Morgan Stanley in the name of
Continental Stock and Transfer A/A/F Chart Acquisition Group, LLC, please issue
instructions to invest the escrow deposit as follows:

 

Investment parameters:

 

[$______ of the Escrow Asset will be invested only in United States treasuries
with a maturity of 180 days or less and the remaining $______ may be invested in
either United States treasuries with a maturity of 180 days or less or in money
market funds that invest solely in United States treasuries.]

 

SELECT OPTION

 

☐ Option 1:

 

Please purchase at market a $______ US T-bill maturing in 180 days and, with the
remaining funds $______ , purchase an additional US T-bill also maturing in 180
days.

 

Or

 

☐ Option 2:

 

Please purchase at market a $______ T-bill maturing in 180 days and, with the
remaining funds ($______), purchase Morgan Stanley 100% US Treasury Securities
Money Market Fund.

 

Or

 

☐ Option 3:

 

Please purchase $______, of Morgan Stanley 100% US Treasury Securities Money
Market Fund.

 

Sincerely,           Chart Acquisition Group, LLC         By:    

 

 

 13



 

 

 

 

 

 

